Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 LOEWS CORPORATION REPORTS NET INCOME FOR THE SECOND QUARTER OF 2008 NEW YORK, July 28, 2008—Loews Corporation (NYSE:L) today reported income from continuing operations for the 2008 second quarter of $511 million, or $1.00 per share, compared to $422 million, or $0.78 per share, in the 2007 second quarter. Income from continuing operations for the six months ended June 30, 2008 was $920 million, or $1.77 per share, compared to $983 million, or $1.82 per share, in the prior year. In June of 2008, the Company disposed of its entire ownership interest in Lorillard, Inc. through the redemption of Carolina Group stock in exchange for Lorillard common stock and an exchange of our remaining Lorillard common stock for Loews common stock, collectively referred to as the Separation. The Carolina Group and Carolina Group stock have been eliminated and Lorillard’s results of operations and the gain on disposal have been classified as discontinued operations. Net income and earnings per share information attributable to Loews common stock and our former Carolina Group stock is summarized in the table below: June 30, Three Months Six Months (In millions, except per share data) 2008 2007 2008 2007 Net income attributable to Loews common stock: Income before net investment gains (losses) $ 575 $ 480 $ 1,013 $ 966 Net investment gains (losses) (a) (64 ) (58 ) (93 ) 17 Income from continuing operations 511 422 920 983 Discontinued operations, net (b) 4,348 91 4,494 180 Net income attributable to Loews common stock 4,859 513 5,414 1,163 Net income attributable to Carolina Group stock- Discontinued operations (c) 104 141 211 259 Consolidated net income $ 4,963 $ 654 $ 5,625 $ 1,422 Net income per share: Loews common stock: Income from continuing operations $ 1.00 $ 0.78 $ 1.77 $ 1.82 Discontinued operations, net 8.54 0.17 8.64 0.33 Loews common stock $ 9.54 $ 0.95 $ 10.41 $ 2.15 Carolina Group stock-Discontinued operations $ 0.96 $ 1.30 $ 1.95 $ 2.39 Book value per share of Loews common stock at: June 30, 2008 $ 38.47 December 31, 2007 $ 32.40 Page 1 of 6 (a) Includes a gain of $92 for the six months ended June 30, 2007 related to a reduction in the Company’s ownership interest in Diamond Offshore from the conversion of Diamond Offshore’s 1.5% convertible debt into Diamond Offshore common stock. (b) Includes a tax-free non-cash gain of $4,287 related to the Separation for the three and six months ended June 30, 2008 and an after tax gain of $75 from the sale of Bulova Corporation for the six months ended June 30, 2008. (c) The Carolina Group and Carolina Group stock were eliminated effective June 10, 2008 upon completion of the Separation. Income from Continuing Operations Three Months Ended June 30, 2008 Compared with 2007 The increase in income from continuing operations primarily reflects higher dayrates and utilization at Diamond Offshore, increased gas transportation revenues at Boardwalk Pipeline, the operations of HighMount which was acquired in July of 2007, and an increase in equity earnings of a joint venture at Loews Hotels. These increases were partially offset by a decline in results at CNA reflecting lower net investment income, decreased current accident year underwriting results and increased catastrophe losses. Income from continuing operations includes net investment losses of $64 million (after tax and minority interest) in the second quarter of 2008 compared to net investment losses of $58 million (after tax and minority interest) in the comparable period of the prior year. Consolidated revenues in the second quarter of 2008 amounted to $3.9billion, compared to $3.5 billion in the comparable period of the prior year. Six Months Ended June 30, 2008 Compared with 2007 The decline in income from continuing operations primarily reflects a decline in results at CNA, and the increased investment losses discussed below. These decreases were partially offset by improved results at Diamond Offshore, Boardwalk Pipeline, HighMount and Loews Hotels. Income from continuing operations includes net investment losses of $93 million (after tax and minority interest) in the first half of 2008 compared to net investment gains of $17 million (after tax and minority interest) in the comparable period of the prior year. The 2007 investment gains included $92 million (after tax) related to a reduction in the Company’s ownership interest in Diamond Offshore from the conversion of Diamond Offshore’s 1.5% convertible debt into Diamond Offshore common stock. Consolidated revenues in the first half of 2008 amounted to $7.5billion, compared to $7.2 billion in the comparable period of the prior year. # # # At June 30, 2008, there were 436,267,871 shares of Loews common stock outstanding.
